Title: To James Madison from James Justus, 18 January 1814
From: Justus, James
To: Madison, James


        
          Crossroads Washington County PennsylvaniaJanuary 18th. 1814
          Sir
        
        With my mind excited by the keenest Sensibility for America I am Constrained to Address you at this time. Taking into View the Conduct of the British Nation for this fifteen years past towards America And her present Overture for peace. There Appears an Inexplicable Mystery in the present Conduct Unless I am permitted to riddle it thus. Namely That now She is raised by Extraordinary Success both in Spain & in Germany Against the tyrant of france as Bonaperte is termed. A general Downfall of Bonaperte is anticipated And in that Case She having a fleet and entire command of the Ocean Will Assist Spain to retake the floridas no matter how many men it requires and also the Canadas, Or rather Assist the Cannadas Almost if not altogether take the United States.
        But the Cream of the Jest is, the British Ministry knowing our Divisions of Opinion at home and the pusillamimity of our Government in carying on the present War and having the power now complet⟨e⟩ly in their own hand to force us to their terms, they Make the Overture to Shew to the world their Magnanimity (though hypocritically) and Disposition to

peace although nothing can be more forreign to their hearts or Intentions or present Interest in my View Sir the Merchants of our Country Care not for the most part Whether America sinks or Swims becaus⟨e⟩ home Manufacturys make against their Interest. The British nation have the very same friendship for America that Judas Iscariot had for Jesus of Nazareth. Our petty success on lake Erie & Harisons Victory over Proctors Army is more to the praise of Divine providence than to man. God Gave us the Victory on lake Erie Almost Miraculously and the fall of Maldan & Proctors Army was the Consequence. All the Glory to God.
        The Unhapy Affair of burning our towns on the Niagara fronteer is of another Stamp. Who ought I to Blame for that. Was our Government asleep. We have thousands & Thousands of men heros Indeed in our Western Country to Sweep Canada from one end to the Other if rightly put in Motion.
        Please to Save America by Calling Wilkison home and feed him on plum puding till he dies or till the War is Over. Invite Six Governours With twentyfive thousand men each & let Harison Command the Whole And then Under Divine providence we’ll have Victory upon Victory your Degree of retaliation is pusillanimous in the Extream. When Eighty of our Best men that ever tread American Ground Was Butchered in Cold blood in their helpless wounds At the river reason last winter not a thing done And Could I Speak these words louder than any thunder Sounded so that It might be heard by every American I would. Why not take Vengeance for the poor fellows & Captain Hart the reason is I fear he is not as Dear to you as he is to us.
        Then the 23 Men taken to England to be put to Death you put 23 in prison, but how did they Act. Why put 46 American Oficers in Closs Confinement. What should you have done then, Death & fury do you not know take Vengeance 10 fold.
        A friend of mine that was taken in fort Washington in the revolutionary war & who Survived the prison & Cruelty of the British when 1530 Brave fellows died in Seven Weeks out of 3000 he can tell now with an acheing heart for the poor fellows now in confinement what the[y] must Suffer. Then to fill up the tragedy you Ordered 46 British Officers to be imprisoned. Why not Every Officer and private in your power. Behold again 92 of our Officers more in Closs confinement. Alass Will our Government never Get awake. And Burning and plundering all before them. Volunteers Are the men to fight in a republick or regulars not Drafted men. Behold the kentuckeans under their Venerable Governour, Conducted by our Great Harison whose talents as a Commander in Chief are proven to be superiour to any man in America.
        Sir I have the honour to be a true American And ready to Volunteer & Ma[r]ch in two Days Warning to Direct the Building the Grizzly Bear of

the West or to assist in taking Quebec let us put the Sword to their vitals this Spring. With Due respect I remain your Sincer friend & Humble servant
        
          James Justus
        
      